
	
		I
		112th CONGRESS
		1st Session
		H. R. 2124
		IN THE HOUSE OF REPRESENTATIVES
		
			June 3, 2011
			Mr. Canseco (for
			 himself, Mr. McCaul, and
			 Mrs. Miller of Michigan) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the safety, security, and operational control
		  of the international border by providing the Department of Homeland Security
		  with an accurate definition of the term cross-border violence,
		  to require the Secretary of Homeland Security to develop measures to quantify
		  cross-border violence data for reporting to Congress and other entities, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Southwest Cross-border Violence Recognition Act of
			 2011.
		2.Reduction in
			 cross-border violence
			(a)Creation of new
			 reporting requirements for a comprehensive evaluation of cross-Border
			 violenceIn seeking to
			 increase security and reduce cross-border violence along the United States
			 border, the Secretary of Homeland Security shall, not later than 180 days after
			 the date of the enactment of this Act, submit to the Committee on Homeland
			 Security of the House of Representatives and the Committee on Homeland Security
			 and Governmental Affairs of the Senate a report on the metrics, described in
			 subsection (c), to be used to gauge the incidents or occurrences of
			 cross-border violence and how the resulting findings shall be quantified for
			 periodic reporting in accordance with subsection (b).
			(b)Periodic
			 reportsNot later than 90
			 days after the submission of the report required under subsection (a) and every
			 90 days thereafter, the Secretary of Homeland Security shall submit to the
			 Committee on Homeland Security of the House of Representatives and the
			 Committee on Homeland Security and Governmental Affairs of the Senate a report
			 on the incidents or occurrences of cross-border violence during the immediately
			 preceding 90-day period, incorporating the metrics referred to in such
			 subsection, and including information and crime statistics from Federal, State,
			 local, and tribal sources.
			(c)Metrics
			 describedThe metrics
			 referred to in subsection (a) shall include such sources of information
			 as—
				(1)border sheriff and
			 State law enforcement reports on crime, vandalism, theft, burglary,
			 apprehensions, accidents, and capital crimes;
				(2)reports from local
			 hospitals in border States regarding the number of individuals (whether
			 citizens, lawful permanent residents, or foreign nationals) treated for wounds
			 obtained during acts of cross-border violence;
				(3)impact to property
			 values and businesses along the border as a result of factors such as acts of
			 vandalism, theft, burglary, destruction of property, and intimidation;
				(4)accounts of
			 cross-border violence along the border reported by U.S. Immigrations and
			 Customs Enforcement, U.S. Customs and Border Protection, including the Border
			 Patrol, and other Federal departments and agencies determined appropriate by
			 the Secretary of Homeland Security.
				(d)DefinitionsIn
			 this section:
				(1)Cross-border
			 violenceThe term cross-border violence
			 means—
					(A)any act of
			 violence—
						(i)carried out by a
			 foreign national, a citizen or lawful permanent resident of the United States,
			 entity (whether foreign or domestic), or organization (whether foreign or
			 domestic) (including a drug trafficking or human trafficking organization)
			 acting in the interest of or on behalf of a foreign national, foreign
			 organization, or foreign entity that occurs in the United States not further
			 than 100 miles from the United States border; or
						(ii)that benefits any foreign national, citizen
			 or lawful permanent resident of the United States, or entity or organization
			 referred to in clause (i) profiting from unlawful activity across the United
			 States border with a nexus to foreign organized crime, Foreign Drug Trafficking
			 Organizations (DTO), or Trans-national Criminal Organization (TCO) (as such
			 organizations are described in the September 2009 Department of Homeland
			 Security Border Task Force recommendations report); or
						(B)any act of
			 violence committed by a foreign national, entity (whether foreign or domestic),
			 organization (whether foreign or domestic), or lawful permanent resident or
			 citizen of the United States acting in the interest, or on behalf of, a foreign
			 national, foreign organization, or foreign entity referred to in subparagraph
			 (A) that is targeted at or occurs during an activity that is unlawful under
			 Federal, State, or local law that is intentionally or unintentionally inflicted
			 upon any individual, property, entity, or organization in the United States not
			 further than 100 miles from the United States border, or occurring in the
			 United States not further than 100 miles from the United States border but
			 originating outside the United States.
					(2)ViolenceThe
			 term violence includes—
					(A)criminal violence, including the criminal
			 use of force or threat of force occurring in the United States, as reported by
			 Federal, State, local, or tribal law enforcement agencies;
					(B)border-related organized crime violence,
			 including any act of violence that takes place in the United States with links
			 to cross-border crime, such as drug, arms, cash, or alien smuggling or
			 trafficking;
					(C)violence against law enforcement agents,
			 including any act of violence carried out against a Federal, State, local, or
			 tribal law enforcement agent, in association with cross-border crime;
					(D)border violence, including any act of
			 violence that takes place in the United States not further than 100 miles from
			 the United States border that has links to cross-border crime such as drug,
			 arms, cash, or alien smuggling or trafficking or illegal migration; and
					(E)spillover violence, including—
						(i)violence that
			 starts in Mexico as part of a conflict among Trans-national Criminal
			 Organizations (TCOs) or between TCOs and the Government of Mexico that carries
			 over into the United States or threatens United States personnel or interests
			 in Mexico; and
						(ii)offensive violence organized or directed by
			 TCOs against United States personnel or interests in the United States or
			 Mexico.
						
